 

 

SlCHENZlA

ROSS
FERENCELL"

 

Todd J. Manister

tmanister@srf.|aw
April 22, 2019

VIA ECF

Honorable Naomi Reice Buchwald

United States District Court, Southern District of New York
500 Pearl Street, Room 21A

New York, NY 10007-13 12

Re: Vuzix Corporation v. Ricardo Antonio Pearson a/k/a Richard Pearson
Civil Action No. l9-cv-00689~NRB
PLAINTIFF OPPOSITION TO PEARSON MOTION TO DISMISS

Dear Judge Buchwald:

We are counsel for Plaintiff Vuzix Corporation (“Vuzix”) and pursuant to your part rules
this letter shall serve as a summary of the arguments raised in opposition to Defendant Richard
Pearson’s (“Pearson”) motion to dismiss and special motion to strike.

I. THIS COURT SHOULD GRANT PLAINTIFF’S MOTION TO REMAND

In response to the removal of this action from state court by Pearson, Plaintiff duly filed a
timely motion to remand pursuant to 28 U.S.C. § l447(c). (ECF Dkt. #10). The basis for
Plaintiff’s motion is the fact that Pearson has failed to satisfy his burden of establishing a viable
basis for removal from New York State court, where Plaintiff originally instituted this suit.

We agree with Pearson that this Court lacks jurisdiction of this action but for entirely
different reasons. Pearson has brazenly ignored the Court’s clear directive that he Was to
expressly State his domicile in his second bite at the apple. Pearson has not established the
existence of diversity jurisdiction Defendant’s notice of removal is premised on the notion that
diversity of citizenship exists between the parties. In a thirty-two paragraph Declaration (ECF
Dkt. #l, Exhibit B) offered in support of the petition to remove, Pearson emphasizes, among
other things, his current residence, where he presently lives, where he pays taxes, and where he
maintains a mailing address But not once does he establish (let alone so much as mention) his
domicile Under settled jurisdictional principles, a party’s place of residence, dwelling or
mailing address are wholly irrelevant in determining whether diversity jurisdiction exists for
purposes of finding removal to be proper. Mackason v. Diamona' Fz`n. LLC, 347 F. Supp.Zd 53,
55 (S.D.N.Y. 2004). lnstead, the dispositive factors are: (l) a defendant’s domicile at the time

1185 A\/ENUE oF THE Ar\/\Eachs 1 37TH FLooR j NEvv YoRK, NY | 10036
T(212)930-9700 j F(212)930-9725 1 if

 

the action was commenced; and (2) a defendant’s domicile at the time the notice of removal was
filed. Defendant utterly fails to proffer evidence of either. Accordingly, since Defendant has
failed to satisfy his burden of establishing a basis for removal, the matter should be remanded to
New York State Supreme Court, New York County.

II. PEARSON HAS NOT OFFERED COMPETENT PROOF OF HIS DOMICILE

This Court is one of limited jurisdiction and for diversity jurisdiction to exist that
action must be between citizens of different states. 28 U.S.C. § 1332(a)(1)', E.R. Squz'bb & Sons,
Inc. v. Accl`dent & Cas. Ins. Co., 160 F.3d 925, 930 (2d Cir. 1998). Pearson solely alleges that he
is “based in Los Angeles”. Pearson’s only evidence of this is a media credential Which he alleges
is proof that he lives in Los Angeles. (ECF Dkt. 25 1128). Tliat is not sufficient to sustain
Defendant’s burden, as the party seeking to invoke the jurisdiction of this Court, that diversity
jurisdiction exists. See, Gz'lot v. Equivily, 2018 U.S. Dist. LEXIS 140100, at *4 (S.D.N.Y. Aug.
16, 2018). Pearson is less than forthcoming to this Court as to his domicile for jurisdictional
purposes For instance, in November 2018 his Linkedln account stated “Chaoyang District,
Bejing, China” under his name with no reference to California as his location His bio on Seekz'ng
Alpha states: “l spend my time living between Los Angeles and Beijing, China”. There is no
evidence that he was a citizen of California at the time he sought to remove this action.1

III. THIS COURT HAS LONG ARM JURISDICTION OVER PEARSON

In the event this Court determines diversity jurisdiction exists, Pearson by his actions
has purposefully availed himself of the privilege of conducting business activities within New
York, thus invoking the benefits and protections of its laws. Pearson in publishing his Vuzix
Report against a New York corporation, through his contributions as an “author” to a New York
based website, purposefully transacted business within the state. Furthermore, his active
contributions to the Seeking Alpha website rises to the level of interactivity which under the
standards of Best Van Lz`nes, Inc. v Walker, 490 F. 3d 239 (2d Cir. 2007) are applicable and
subject Pearson to this state’s long-arm jurisdiction Pearson clearly conducted business over the
internet for his personal financial gain ln this instance, Pearson targeted a New York corporation
through a New York website and the causes of action in the complaint arose from this activity
within the state. See CPLR 302(a).

IV. PLAINTIFF HAS PLED A CAUSE OF ACTION UNDER FRCP 12(B)(6)

First, California law is not applicable to this action in that the state with the most
interest and relationship to this matter is New York. Second, the Vuzix complaint meets the
liberal federal notice pleading standards in that it sets forth a claim of relief for defamation which
is plausible on its face. Ashcrofl‘ v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868
(2009) (quoting Bell All. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929
(2007)). The elements of a defamation claim are: (1) a false and defamatory statement of

 

1Jurisdictionai discovery is Warranted Where, as here, Pearson has not made a prima facie showing establishing
diversity jurisdiction See, City ofA/maty v Ab/yazov, 278 F. Supp.3d 776, 809 (S.D.N.Y. 2017)

fact; (2) regarding the plaintiff; (3) which is published to a third party; and which (4) results in
injury to plaintiff Biro v. Conde Nast, 883 F. Supp.2d 441, 456 (S.D.N.Y. 2012). ln fact, the
complaint contains more than sufficient detail to establish each and every element of a
defamation claim and as such is sufficiently pled under the federal pleading standard 2

V. CALIFORNIA’S ANTI-SLAPP STATUTE DOES NOT CONSTITUTE A
GROUND FOR DISMISSAL

Even if California law should be applicable to this action, the anti-SLAPP statute
was not designed to give Pearson the absolute right to post defamatory statements in pursuit of
his own financial gain as a short and distort investor. Ca. Civ. Pro. Code § 425.16 was designed
to combat strategic lawsuits against public participation Pearson has failed to satisfy the first
prong of the two-step process under the statute, specifically that he fails to make a prima facie
showing that the Vuzix lawsuit arises from an act in furtherance of Pearson’s’ constitutional right
to petition and to free speech The California anti-SLAPP statute was designed to protect a
“writing made in a place open to the public or in a public forum in connection with an issue of
public interest”. Id. § 425.16(e)(3). Pearson did not write the Vuzix Report for purposes of an
issue of public interest Pearson Wrote the report solely as an investor and in connection with his
own financial interest in connection with his short position on Vuzix stock.

Furthermore, to prevail on an anti-SLAPP motion to strike, the complaint should be
dismissed only if Vuzix presents an insufficient legal basis for its commencement In fact, the
burden of Vuzix is not very high as a plaintiff need only present sufficient evidence showing a
“case of minimal merit”. GerFugu, ]nc. v. Pazton Boggs LLP, 220 Cal. App. 4th 141, 155 (2013);
Yu v Sz`gnet Bank, 103 Cal. App 4th 298 (Cal. Ct. App. 2002). That Vuzix has done as more fully
detailed within the declaration of both Paul J. Travers and Matt Margolis.

Vuzix Corporation therefore respectfully requests that this action be remanded to the
New York state court and that the motion to dismiss and the special motion to dismiss under the
California anti-SLAPP statute be denied in their entirety.

Respectfully submitted,

SICHENZIA ROSS FERENCE LLP

/s/ Todd J. Manister

Todd .l. Manister
Thomas P. McEvoy
Counselfor Vuzix Corpomtl'on

cc: Counselfor Defendant Pearson via ECF

 

2 in the event that the court grants the motion to dismiss under FRCP 12(b)(6) the Plaintiff requests that it be
permitted leave to amend its complaintl

